DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 11-29 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Christensen et al. (US20120306452).
As to claim 11, Christensen discloses a method for discharging of a battery module, comprising: at least two battery cells (figure 6 number 114), of a battery having at least two battery modules (figure 6 number 102), wherein the battery cells of each of the battery modules are arranged next to one another (figure 5 number 114) and mechanically and electrically connected to one another, wherein, in each of the battery modules, the respective battery cells are individually activated in terms of an energy storage function by means of a cell switch unit (figure 6 number 116 and figure 7 number 150) in a first switching state of the cell switch unit and deactivated in terms of an energy storage function in a second switching state of the cell switch unit (paragraph 0041), wherein selective electrical coupling of the battery cells, of the battery module to be successively discharged, to a discharge device by means of the cell switch unit, 
As to claim 12, Christensen et al. discloses wherein at least the battery cells of the battery module, to be discharged, of the battery are deactivated before a start of the discharging by means of the cell switch unit (paragraph 0050).
As to claim 13, Christensen et al. discloses wherein for the battery cells of the battery module, a respective state value is detected for a cell state; it is determined for the detected state values whether they are within a predefined value range, and a battery cell, the detected state value of which is outside of the value range, is determined as the predefined battery cell (paragraph 0054-0057).
As to claim 14, Christensen et al. teaches the processor executes command instructions stored within the memory in accordance with a procedure to selectively discharge the electrochemical cells (paragraph 0042) therefore it is inherent wherein the discharging is started by determining the predefined battery cell.
As to claim 15, Christensen et al. teaches in figure 6 that the battery cells are spatially distance from each other and teaches the processor executes command instructions stored within the memory in accordance with a procedure to selectively discharge the electrochemical cells (paragraph 0042) therefore it is inherent wherein with a battery module having more than two battery cells, a sequence of discharging of the battery cells is specified with consideration of a spatial distance from the battery cells to the predefined battery cell.


As to claim 17, Christensen et al. discloses wherein when the discharge device (figure 7 number 150) is connected to battery terminals of the battery (paragraph 0039), the battery module to be discharged is selectively electrically coupled to the battery terminals by means of the cell switch units of the battery modules (figure 6 number 102 and figure 5 number 102,106).
As to claim 18, Christensen et al. discloses the cells are fully discharged which is a lower state of charge, therefore discloses wherein the discharging of a respective one of the battery cells of the battery module to be discharged takes place down to a predefined lower state of charge (paragraph 0042).
As to claim 19, Christensen et al. discloses a battery with two battery terminals and at least two battery modules (figure 6 number 114), wherein each of the battery modules has two module terminals (figure 6 number 102), by means of which the battery modules are electrically connected to one another and are connected to the battery terminals (the modules 102 are all electrically connected to each other through load 104), wherein each of the battery modules has at least two battery cells arranged adjacent to one another, which are mechanically and electrically connected to one another and are connected to the respective module terminals (figure 6 number 114), wherein each of the battery modules comprises a cell switch unit (figure 5 number 106), controllable by means of a control unit (figure 5 number 110), for individually activating 
As to claim 20, Christensen et al. discloses wherein for the battery cells of the battery module, a respective state value is detected for a cell state; it is determined for the detected state values whether they are within a predefined value range, and a battery cell, the detected state value of which is outside of the value range, is determined as the predefined battery cell (paragraph 0054-0057).
As to claims 21-23, Christensen et al. teaches in figure 6 that the battery cells are spatially distance from each other and teaches the processor executes command instructions stored within the memory in accordance with a procedure to selectively discharge the electrochemical cells (paragraph 0042) therefore it is inherent wherein with a battery module having more than two battery cells, a sequence of discharging of the battery cells is specified with consideration of a spatial distance from the battery cells to the predefined battery cell.
As to claim 24-28, Christensen et al. discloses wherein when the discharge device (figure 7 number 150) is connected to battery terminals of the battery (paragraph 0039), the battery module to be discharged is selectively electrically coupled to the 
As to claim 29, Christensen et al. discloses the cells are fully discharged which is a lower state of charge, therefore discloses wherein the discharging of a respective one of the battery cells of the battery module to be discharged takes place down to a predefined lower state of charge (paragraph 0042).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JANE J RHEE/Primary Examiner, Art Unit 1724